EXHIBIT 21 REGAL-BELOIT CORPORATION SUBSIDIARIES AS OF 02/19/08 RBC Regal-Beloit Corporation – Wisconsin MEMC Marathon Electric Manufacturing Corp. – Wisconsin RBEM Regal-Beloit Electric Motors, Inc.- Wisconsin RBHL Regal-Beloit Holdings Ltd. – Yukon Territory TFL Thomson Finance Ltd. – British Columbia RBAPL Regal-Beloit Asia Pte. Ltd. – Singapore RBMH Regal-Beloit Mexico Holding S. de R.L. de C.V. - Mexico RBCHI RBC Horizon, Inc. – Wisconsin RBHBV Regal Beloit Holding BV – The Netherlands RBFBV Regal Beloit Finance BV – The Netherlands FMTL Fasco Motors Thailand Ltd. – Thailand RBCAH RBC Australia Holding Company Pty. Limited – Australia FAPL Fasco Australia Pty. Ltd. – Australia IMT In Motion Technologies Pty Limited – Australia DHI-VI Dutch Horizon I, LLC–Dutch Horizon VI, LLC (Wisconsin) MMI Morrill Motors, Inc. (Indiana) MEMI Marathon Electric Motors (India) Limited - India Parent Subsidiary Percent Owned State/Place of Incorporation RBC Hub City, Inc. 100% Delaware RBC Costruzioni Meccaniche Legnanesi 100% Italy RBC Mastergear GmbH 100% Germany RBC Opperman Mastergear Ltd. 100% U.K. RBC Marathon Electric Manufacturing Corporation 100% Wisconsin RBC REGAL-BELOIT Asia Pte. Ltd. 100% Singapore RBC Thomson Technology Shanghai Ltd. 100% China RBC REGAL-BELOIT Electric Motors, Inc. 100% Wisconsin RBC Regal Beloit Holding BV 100% Netherlands RBC RBC Horizon, Inc. 100% Wisconsin RBC Compania Armadora S. de R.L. de C.V. (CASA) .1% Mexico RBC Sociedad de Motores Domesticos S. de R.L. de C.V. (SMD) .1% Mexico RBC Capacitores Components de Mexico S. de R.L.de C.V. (CAPCOM) .1% Mexico RBC GEMI Motors India PVT Limited .001% India RBC REGAL-BELOIT Flight Service, Inc. 15% Wisconsin RBC Marathon Electric Manufacturing of Mexico, S. de R.L. de C.V. .003% Mexico RBC Regal Beloit Mexico Holding S. de R.L. de C.V. .01% Mexico RBC Motores Jakel de Mexico, S. de R.L. de C.V. 10% Mexico MEMC REGAL-BELOIT Holdings Ltd. 100% Canada (Yukon) MEMC Marathon Special Products Corp. 100% Ohio MEMC Marathon Redevelopment Corp. 100% Missouri MEMC Marathon Electric Far East Pte Ltd. (MEFE) 100% Singapore MEMC REGAL-BELOIT Flight Service, Inc. 22% Wisconsin MEMC Mar-Mex SA de CV (Inactive) 100% Mexico RBEM GEMI Motors India PVT Limited 99.999% India RBEM GE Holmes Industries, LLC 50% Delaware RBEM REGAL-BELOIT Flight Service, Inc. 63% Wisconsin RBEM Morrill Motors, Inc. 100% Indiana RBHL Patent Holdings Ltd. 100% Canada (BC) RBHL LEESON Canada, an Alberta Limited Partnership 99.5% Canada (Alberta) RBHL Thomson Finance Ltd. 100% Canada (BC) RBHL Thomson Technology, an Alberta Limited Partnership 99.5% Canada (Alberta) TFL Thomson Technology, an Alberta Limited Partnership .5% Canada (Alberta) TFL LEESON Canada, an Alberta Limited Partnership .5% Canada (Alberta) RBAPL Shanghai Marathon GeXin Electric Co. Ltd. (GeXin) 55% China RBAPL Shanghai REGAL-BELOIT & Jinling Co. Ltd. (Jinling) 50% China RBAPL GE Holmes Industries (Far East) Ltd. 51% Hong Kong RBAPL Changzhou Modern Technologies Co. Ltd (CMT) 95% China RBAPL Changzhou REGAL-BELOIT Sinya Motor Co. Ltd. 100% China RBAPL Regal-Beloit Mexico Holding S. de R.L. de C.V. 99.9% Mexico RBMH Compania Armadora S. de R.L. de C.V. (CASA) 99.9% Mexico RBMH Sociedad de Motores Domesticos S. de R.L. de C.V. (SMD) 99.9% Mexico RBMH Capacitores Componentes de Mexico S. de R.L. de C.V. (CAPCOM) 99.9% Mexico RBMH Marathon Electric Manufacturing of Mexico, S. de R.L. de C.V. (MONTEREY) 99.997% Mexico RBMH Motores Domesticos de Piedras Negras S. de R.L. de C.V. 99.9% Mexico RBCHI Shanghai Jakel Electronic Machinery Co. Ltd. 50% China RBCHI Motores Jakel de Mexico S. de R.L. de C.V. 90% Mexico RBHBV Regal Beloit Finance BV 100% Netherlands RBFBV RBC Australia Holding Company Pty. Limited 100% Australia RBFBV Fasco Motors Thailand Ltd. 11,100,644 shares Thailand RBFBV Dutch Horizon I, LLC 100% Wisconsin RBFBV Dutch Horizon II, LLC 100% Wisconsin RBFBV Dutch Horizon III, LLC 100% Wisconsin RBFBV Dutch Horizon IV, LLC 100% Wisconsin RBFBV Dutch Horizon V, LLC 100% Wisconsin RBFBV Dutch Horizon VI, LLC 100% Wisconsin RBFBV Marathon Electric Motors (India) Ltd. 99% India FMTL Fasco Yamabishi Co., Ltd. 529,994 shares Thailand RBCAH Fasco Australia Pty. Ltd. 100% Australia FAPL Fasco Australia Services Pty. Ltd. 100% Australia FAPL In Motion Technologies Pty Limited 100% Australia IMT Ebike Australia Pty. Ltd. 100% Australia DHI Fasco Motors Thailand Ltd. 1 share Thailand DHI Fasco Yamabishi Co., Ltd. 1 share Thailand DHII Fasco Motors Thailand Ltd. 1 share Thailand DHII Fasco Yamabishi Co., Ltd. 1 share Thailand Marathon Electric Motors (India) Ltd. 1 share India DHIII Fasco Motors Thailand Ltd. 1 share Thailand DHIII Fasco Yamabishi Co., Ltd. 1 share Thailand Marathon Electric Motors (India) Ltd. 1 share India DHIV Fasco Motors Thailand Ltd. 1 share Thailand DHIV Fasco Yamabishi Co., Ltd. 1 share Thailand Marathon Electric Motors (India) Ltd. 1 share India DHV Fasco Motors Thailand Ltd. 1 share Thailand DHV Fasco Yamabishi Co., Ltd. 1 share Thailand Marathon Electric Motors (India) Ltd. 1 share India DHVI Fasco Motors Thailand Ltd. 1 share Thailand DHVI Fasco Yamabishi Co., Ltd. 1 share Thailand Marathon Electric Motors (India) Ltd. 1 share India MMI Morrill Electric, Inc. 100% Indiana MMI Shell Molding Corporation 100% Indiana MMI Morrill Global, Inc. 100% Tennessee MMI Morrill Global (Jiaxing) Motors Co., Ltd. 100% China MEMI Regal Beloit (India) Ltd. 100% India
